Exhibit 10.8

 

LOGO [g750058img4.jpg]

Deutsche Bank AG, London Branch

Winchester House

1 Great Winchester St, London

EC2N 2DB

Telephone: 44 20 7545 8000

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

June 27, 2014

 

To:    MercadoLibre, Inc.    Arias 3751, 7th Floor    Buenos Aires, C1430CRG,
Argentina    Attention:    Pedro Dornelles Arnt – Chief Financial Officer   
Telephone No.:    00 54 11 4640 8006    Facsimile No.:    00 54 11 4640 8111 Re:
   Additional Call Option Transaction

Reference No.: 588058

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Deutsche Bank AG, London Branch (“Dealer”), through its agent Deutsche Bank
Securities Inc. (the “Agent”), and MercadoLibre, Inc. (“Counterparty”) as of the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC. HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THE
TRANSACTION BETWEEN DEUTSCHE AND COUNTERPARTY SHALL BE TRANSMITTED EXCLUSIVELY
THROUGH AGENT. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES
INVESTOR PROTECTION CORPORATION (SIPC).

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
June 24, 2014 (the “Offering Memorandum”) relating to the Convertible Senior
Notes due 2019 (as originally issued by Counterparty, the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty in an aggregate initial principal amount of USD
300,000,000 (as increased by an aggregate principal amount of USD 30,000,000
pursuant to the exercise by the Initial Purchasers (as defined herein) of their
over-allotment option to purchase additional Convertible Notes

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

   Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and regulated by both the
Prudential Regulation Authority and the Financial Conduct Authority for the
conduct of UK business; a member of the London Stock Exchange. Deutsche Bank AG
is a joint stock corporation with limited liability incorporated in the Federal
Republic of Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch
Registration in England and Wales BR000005; Registered address: Winchester
House, 1 Great Winchester Street, London EC2N 2DB. Deutsche Bank Group online:
http://www.deutsche-bank.com



--------------------------------------------------------------------------------

pursuant to the Purchase Agreement (as defined herein)) pursuant to an Indenture
to be dated June 30, 2014 between Counterparty and Wilmington Trust, National
Association, as trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer and
Counterparty as of the date of this Confirmation, and if any such section
numbers are changed in the Indenture as executed, the parties will amend this
Confirmation in good faith to preserve the intent of the parties. Subject to the
foregoing, references to the Indenture herein are references to the Indenture as
in effect on the date of its execution, and if the Indenture is amended or
supplemented following such date (other than any amendment or supplement
(x) pursuant to Section 10.01(j) of the Indenture that, as determined by the
Calculation Agent, conforms the Indenture to the description of Convertible
Notes in the Offering Memorandum or (y) pursuant to Section 14.07(a) of the
Indenture, subject, in the case of this clause (y), to the first proviso under
“Method of Adjustment” in Section 3), any such amendment or supplement will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine) and (ii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer, with a “Threshold Amount” of 3% of Dealer’s
shareholders’ equity (provided that (a) the phrase “, or becoming capable at
such time of being declared,” shall be deleted from clause (1) of such
Section 5(a)(vi) of the Agreement, (b) “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of Dealer’s banking business and (c) the following sentence shall be added to
the end of Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(i) the default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the relevant party to
make the payment when due; and (iii) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to
pay.”)) on the Trade Date. In the event of any inconsistency between provisions
of the Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction to which this Confirmation relates. The parties
hereby agree that no transaction other than the Transaction to which this
Confirmation relates shall be governed by the Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.   

Trade Date:

   June 27, 2014

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

 

2



--------------------------------------------------------------------------------

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “MELI”).

Number of Options:

   30,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:

   10%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 7.9353.

Strike Price:

   USD 126.0192

Cap Price:

   USD 155.8050

Premium:

   USD 178,800

Premium Payment Date:

   June 30, 2014

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.04(j) and Section 14.03 of the Indenture. Procedures for Exercise.
  

Permitted Conversion Date:

   With respect to any conversion of a Convertible Note (other than (i) any
conversion of Convertible Notes that are not Make-Whole Convertible Notes
occurring prior to the Final Conversion Period Start Date (any such conversion,
an “Early Conversion”), to which the provisions of Section 9(i)(i) of this
Confirmation shall apply or (ii) any conversion of Convertible Notes that are
Make-Whole Convertible Notes (any such conversion, a “Make-Whole Conversion”) to
which the provisions of Section 9(i)(iii) of this Confirmation shall apply), the
date on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 14.02(b) of the Indenture; provided that, if Counterparty has
not delivered to Dealer a related Notice of Exercise, then in no event shall a
Permitted Conversion Date be deemed to occur hereunder (and no Option shall be
exercised or deemed to be exercised hereunder) with respect to any surrender of
a Convertible Note for conversion in respect of which Counterparty has elected
to designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.13 of the Indenture.

Make-Whole Convertible Notes:

   Convertible Notes as to which the Conversion Rate (as defined in the
Indenture) would be increased pursuant to Section 14.03 of the Indenture.

Final Conversion Period Start Date:

   March 1, 2019

 

3



--------------------------------------------------------------------------------

Expiration Time:

   The Valuation Time

Expiration Date:

   July 1, 2019, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Permitted
Conversion Date in respect of which a Notice of Conversion that is effective as
to Counterparty has been delivered by the relevant converting Holder, a number
of Options equal to (i) the number of Convertible Notes in denominations of USD
1,000 as to which such Permitted Conversion Date has occurred minus (ii) the
number of Options that are or are deemed to be automatically exercised on such
Permitted Conversion Date under the Base Call Option Transaction Confirmation
letter agreement dated June 24, 2014 between Dealer and Counterparty (the “Base
Call Option Confirmation”), shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.    Notwithstanding the foregoing, in no event shall
the number of Options that are exercised or deemed exercised hereunder exceed
the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options relating to
Convertible Notes (other than Convertible Notes being converted upon an Early
Conversion or a Make-Whole Conversion), Counterparty must notify Dealer in
writing before 5:00 p.m. (New York City time) on the second Scheduled Valid Day
immediately preceding the Expiration Date (the “Exercise Notice Deadline”) of
the number of such Options; provided that if the Relevant Settlement Method for
such Options is (x) Net Share Settlement and the Specified Cash Amount (as
defined below) is not USD 1,000, (y) Cash Settlement or (z) Combination
Settlement, Counterparty must provide Dealer a separate notice (the “Notice of
Final Settlement Method”) in respect of all such Convertible Notes before 5:00
p.m. (New York City time) on the Final Conversion Period Start Date specifying
(i) the Relevant Settlement Method for such Options and the settlement method
for the related Convertible Notes, and (ii) if the settlement method for the
related Convertible Notes is not Settlement in Shares or Settlement in Cash
(each as defined below), the fixed amount of cash per Convertible Note that
Counterparty has elected to deliver to Holders (as such term is defined in the
Indenture) of the related Convertible Notes (the “Specified Cash Amount”) (and,
if Counterparty fails to timely provide such notice, it shall be deemed to have
provided a Notice of Final Settlement Method indicating that the Relevant
Settlement Method is Net Share

 

4



--------------------------------------------------------------------------------

   Settlement and that the settlement method for the related Convertible Notes
is a combination of cash and shares with a Specified Cash Amount of USD 1,000).
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method that is not Net Share Settlement with a Specified Cash Amount
of USD 1,000 with respect to the Convertible Notes.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares.”

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Final Settlement Method.

Relevant Settlement Method:

   In respect of any Option:    (i) if Counterparty has elected (or, in the case
of (C), is deemed to have elected) to settle its conversion obligations in
respect of the related Convertible Note (A) entirely in Shares pursuant to
Section 14.02(a)(iv)(A) of the Indenture (together with cash in lieu of
fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Cash Amount equal to USD 1,000, then, in each case, the Relevant Settlement
Method for such Option shall be Net Share Settlement;

 

5



--------------------------------------------------------------------------------

   (ii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash
Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and    (iii) if Counterparty has elected
to settle its conversion obligations in respect of the related Convertible Note
entirely in cash pursuant to Section 14.02(a)(iv)(B) of the Indenture (such
settlement method, “Settlement in Cash”), then the Relevant Settlement Method
for such Option shall be Cash Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that,
for any Option exercised or deemed exercised hereunder on a Permitted Conversion
Date, in no event shall the Net Share Settlement Amount for such Option exceed a
number of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.    Dealer will
pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:   

(i)     cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value for such Valid Day,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that, if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and

 

6



--------------------------------------------------------------------------------

  

(ii)    Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value for such Valid Day, minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that, if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that, for any Option exercised or deemed exercised hereunder on a
Permitted Conversion Date, in no event shall the sum of (x) the Combination
Settlement Cash Amount for such Option and (y) the Combination Settlement Share
Amount for such Option, multiplied by the Applicable Limit Price on the
Settlement Date for such Option, exceed the Applicable Limit for such Option.   
Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that, for any Option exercised or deemed exercised
hereunder on a Permitted Conversion Date, in no event shall the Cash Settlement
Amount for such Option exceed the Applicable Limit for such Option.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid
Day and the Cap Price, minus (B) the Strike Price on such Valid Day; provided
that, if the calculation contained in clause (ii) above results in a negative
number, the Daily Option Value for such Valid Day shall be deemed to be zero. In
no event will the Daily Option Value be less than zero.

 

7



--------------------------------------------------------------------------------

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage,
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note,
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page MELI <equity> (or any successor thereto).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York or banking institutions in Buenos Aires are authorized or
required by law or executive order to close or be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page MELI.Q <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable or in the commercially reasonable judgment of the Calculation Agent
is manifestly incorrect, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:

   For any Option and regardless of the Settlement Method applicable to such
Option for any Permitted Conversion Date, the 50 consecutive Valid Days
commencing on, and including, the 52nd Scheduled Valid Day immediately prior to
the Expiration Date.

 

8



--------------------------------------------------------------------------------

Settlement Date:

   For any Option, the third Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3.      Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, which Section
shall not apply for purposes of the Transaction except as provided in Section
9(x) below, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price” , “Daily
VWAP,” “Daily Conversion Value” or “Daily Settlement Amount” (each as defined in
the Indenture). For the avoidance of doubt, Dealer shall not have any delivery
or payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fourth sentence of the first
paragraph of Section 14.04(c) of the Indenture or the fifth sentence of Section
14.04(d) of the Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding Section
11.2(c) of the Equity Definitions, which Section shall not apply for purposes of
the

 

9



--------------------------------------------------------------------------------

   Transaction except as provided in Section 9(x) below, upon any Potential
Adjustment Event, the Calculation Agent shall make (A) an adjustment
corresponding to the adjustment to be made pursuant to the Indenture to any one
or more of the Strike Price, Option Entitlement and any other variable relevant
to the exercise, settlement or payment for the Transaction (other than the
Number of Options and the Cap Price) and (B) a proportionate adjustment to the
Cap Price to the extent any adjustment is made to the Strike Price pursuant to
clause (A) above; provided that in no event shall the Strike Price be adjusted
to be greater than the Cap Price; provided further that, notwithstanding the
foregoing and “Consequences of Merger Events / Tender Offers” below, if the
Calculation Agent in good faith disagrees with any adjustment to the Convertible
Notes that involves an exercise of discretion by Counterparty or its board of
directors (including, without limitation, pursuant to Section 14.05 of the
Indenture, Section 14.07(a) of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine (A) the
adjustment to be made to any one or more of the Strike Price, Option Entitlement
and any other variable relevant to the exercise, settlement or payment for the
Transaction (other than the Number of Options and the Cap Price) in a
commercially reasonable manner and (B) a proportionate adjustment to the Cap
Price to the extent any adjustment is made to the Strike Price pursuant to
clause (A) above (which adjustment, for the avoidance of doubt, shall not
prohibit Dealer from making any further adjustments to the Cap Price in
accordance with, and subject in all respects to, Section 9(x)); provided that in
no event shall the Strike Price be adjusted to be greater than the Cap Price;
and provided further that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement Averaging Period but no adjustment
was made to any Convertible Note under the Indenture because the relevant Holder
(as such term is defined in the Indenture) was deemed to be a record owner of
the underlying Shares on the related Permitted Conversion Date, then the
Calculation Agent shall make an adjustment, as determined by it, to the terms
hereof in order to account for such Potential Adjustment Event.

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c) and (d) and Section 14.05 of the Indenture.
Extraordinary Events applicable to the Transaction:

Merger Events:

   Applicable; provided that, notwithstanding Section 12.1(b) of the Equity
Definitions, which Section shall not apply for purposes of the Transaction
except as provided in Section 9(x) below or where Merger Event is used in
“Announcement Event” and related provisions, a “Merger

 

10



--------------------------------------------------------------------------------

   Event” means the occurrence of any event or condition set forth in the
definition of “Merger Event” in Section 14.07(a) of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, which Section shall not apply for purposes of the Transaction
except as provided in Section 9(x) below or where Tender Offer is used in
“Announcement Event” and related provisions (and, in each case, in which
references in the definition of Tender Offer in Section 12.1(d) of the Equity
Definitions to “10%” shall be deemed to be replaced with “15%”), a “Tender
Offer” means the occurrence of any event or condition set forth in Section
14.04(e) of the Indenture.

Consequences of Merger Events/

  

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions,
which Sections shall not apply for purposes of the Transaction except as
provided in Section 9(x) below, upon the occurrence of a Merger Event or a
Tender Offer, the Calculation Agent shall make (A) a corresponding adjustment to
any one or more of the nature of the Shares, Strike Price, Option Entitlement
and any other variable relevant to the exercise, settlement or payment for the
Transaction (other than the Number of Options and the Cap Price) to the extent
an analogous adjustment would be made pursuant to the Indenture in connection
with such Merger Event or Tender Offer, subject to the first proviso under
“Method of Adjustment” and (B) a proportionate adjustment to the Cap Price to
the extent any adjustment is made to the Strike Price pursuant to clause (A)
above (which adjustment, for the avoidance of doubt, shall not prohibit Dealer
from making any further adjustments to the Cap Price in accordance with, and
subject in all respects to, Section 9(x)); provided that in no event shall the
Strike Price be adjusted to be greater than the Cap Price; provided, however,
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to any Excluded Provision; provided further that if,
with respect to a Merger Event or a Tender Offer, (i) the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person that is not a corporation or is not organized under the laws
of the United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation or will not be either (A) the Issuer following such Merger
Event or Tender Offer or (B) a wholly owned subsidiary of the Issuer (1) that is
a corporation organized under the laws of the United States, any State thereof
or the District of Columbia, (2) whose obligations under the Transaction are
fully and unconditionally guaranteed by the Issuer and (3) with respect to which
the Calculation Agent determines that treating such wholly owned subsidiary as
the Counterparty will not have a material adverse effect on Dealer’s rights or
obligations

 

11



--------------------------------------------------------------------------------

   hereunder, Dealer’s hedging activities, or the costs of engaging in any of
the foregoing, then Cancellation and Payment (Calculation Agent Determination)
may apply at Dealer’s good-faith, commercially reasonable election.

Announcement Event:

   If an Announcement Date occurs in respect of any event that would, if
consummated, lead to a Merger Event under the Equity Definitions (determined
without regard to the language in the definition of “Merger Event” following the
definition of “Reverse Merger” therein) or a Tender Offer (such occurrence, an
“Announcement Event”) or an Announcement Cessation Date occurs, then on a date
occurring a commercially reasonable period of time after the relevant
Announcement Date or Announcement Cessation Date (the “Announcement Event
Adjustment Date”), in respect of each Option, the Calculation Agent will
determine the cumulative economic effect on such Option of the Announcement
Event and the Announcement Cessation Date, if any (without duplication in
respect of any other adjustment or cancellation valuation made pursuant to the
Equity Definitions or hereunder, regardless of whether the Announcement Event
actually results in a Merger Event or Tender Offer, and taking into account such
factors as the Calculation Agent shall determine appropriate, including, without
limitation, changes in volatility, expected dividends or liquidity relevant to
the Shares or the Transaction for the period from the time immediately prior to
such Announcement Event to the relevant Announcement Event Adjustment Date);
provided, however, that in determining such economic effect the Calculation
Agent shall take into account Dealer’s Hedge Positions specifically to hedge the
Transaction (including, for the avoidance of doubt, any Hedge Position held by
Dealer specifically to hedge the volatility risk in respect of the Transaction),
as determined by the Calculation Agent. If the Calculation Agent determines that
such cumulative economic effect on any Option is material, then on the
Announcement Event Adjustment Date for such Option, the Calculation Agent shall
make such adjustment to the Cap Price (but, for the avoidance of doubt, to no
other term relevant to the exercise, settlement or payment of such Option) as
the Calculation Agent determines appropriate to account for such cumulative
economic effect and determine the effective date of such adjustment, which
effective date shall be no later than the Announcement Event Adjustment Date.

Announcement Date:

   The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the words
“any bona fide” in the second and fourth lines thereof, (ii) replacing the word
“leads to the” with the words “, if completed, would lead to a” in the third and
the fifth lines thereof, (iii) replacing the words “voting shares” with the word
“Shares” in the fifth line thereof, (iv) inserting the words “by any entity”
after the word “announcement” in the

 

12



--------------------------------------------------------------------------------

   second and the fourth lines thereof, and (v) inserting the words “or any
subsequent public announcement of a change to such transaction or intention” at
the end of clauses (i) and (ii) thereto.

Announcement Cessation Date:

   In respect of an Announcement Event, (i) in the case of an Announcement Event
relating to an intention to engage in a transaction that, if completed, would
lead to a Merger Event, the date of the first bona fide public announcement of
the withdrawal from, or the discontinuation of, such transaction, or (ii) in the
case of an Announcement Event relating to an intention to purchase or otherwise
obtain Shares that, if completed, would lead to a Tender Offer, the date of the
first bona fide public announcement of the withdrawal from, or the
discontinuation of, such purchase or other acquisition of Shares. If any such
announcement is made after the actual closing time for the regular trading
session of on the relevant Exchange, without regard to any after hours or any
other trading outside of such regular trading session hours, the Announcement
Cessation Date shall be deemed to be the next following Scheduled Trading Day.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Restrictions on Adjustments:

   Notwithstanding anything to the contrary in the Equity Definitions or this
Confirmation, none of the events listed in Section 14.04(k) of the Indenture
will constitute a Potential Adjustment Event, Merger Event or Tender Offer, and
no adjustment will be made to the Transaction in connection with any such event
pursuant to the Equity Definitions (as amended by this Confirmation) or
otherwise.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement of the formal or informal
interpretation,” (ii) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof, (iii) inserting the parenthetical “(including,
for the avoidance of doubt and without limitation, adoption or promulgation of
new regulations authorized or mandated

 

13



--------------------------------------------------------------------------------

   by existing statute)” at the end of clause (A) thereof and (iv) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words immediately following the word “means” in the
first line thereof: “, on any Valid Day on which the trailing four-week average
daily trading volume of the Shares is 40% lower than the trailing four-week
average daily trading volume of the Shares as of the Trade Date,” (b) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (c) inserting the
following two phrases at the end of such Section:

  

         “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer; provided that, when
making any determination or calculation as “Hedging Party,” Dealer shall be
bound by the same obligations relating to required acts of the Calculation Agent
as set forth in Section 1.40 of the Equity Definitions and this Confirmation as
if the Hedging Party were the Calculation Agent.

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided that, when making
any determination or calculation as “Determining Party,” Dealer shall be bound
by the same obligations relating to required acts of the Calculation Agent as
set forth in Section 1.40 of the Equity Definitions and this Confirmation as if
the Determining Party were the Calculation Agent.

Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation

 

14



--------------------------------------------------------------------------------

   Agent shall make such adjustment by reference to the effect of such event on
Dealer, assuming that Dealer maintains a commercially reasonable Hedge Position.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

   Dealer; provided that, following the occurrence and during the continuance of
an Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a nationally recognized independent equity
derivatives dealer to replace Dealer as the Calculation Agent, and the parties
shall work in good faith to execute any appropriate documentation required by
such replacement Calculation Agent.    Following any adjustment, determination
or calculation by the Calculation Agent or Determining Party hereunder, upon a
written request by Counterparty (which may be by email), the Calculation Agent
or Determining Party, as the case may be, will promptly (but in any event within
three Scheduled Trading Days) provide to Counterparty by email to the email
address provided by Counterparty in such written request a report (in a commonly
used file format for the storage and manipulation of financial data) displaying
in reasonable detail the basis for such adjustment, determination or calculation
(including any assumptions used in making such adjustment, determination or
calculation), it being understood that in no event will Dealer be obligated to
share with Counterparty any proprietary or confidential data or information or
any proprietary or confidential models used by it in making such adjustment,
determination or calculation.

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

 

Bank:    Citibank N.A ABA#:    021000089 Acct No.:    36937444 Beneficiary:   
MercadoLibre Inc. Ref:    MercadoLibre Capped Call

Account for delivery of Shares to Counterparty: To be provided by Counterparty.

 

  (b) Account for payments to Dealer:

 

Bank:    Bank of New York ABA:    021-000-018 Acct. Name:    Deutsche Bank
Securities Inc. Acct. No.:    8900327634 SWIFT:    IRVTUS3N

 

15



--------------------------------------------------------------------------------

Account for delivery of Shares from Dealer: To be provided by Dealer.

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: London

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

 

  United Corporate Services, Inc.   874 Walker Road Suite C   Dover, Delaware
19904   Attention:    Paula Lintner      Telephone No.:    800-899-8649     
Facsimile No.:    914-949-9618      Facsimile No.:    302-734-8961      Email:
   paula.lintner@unitedcorporate.com   

With copies to:

 

  MercadoLibre, Inc.   Arias 3751, 7th Floor   Buenos Aires, C1430CRG, Argentina
  Attention:    Pedro Dornelles Arnt – Chief Financial Officer   Telephone No.:
   00 54 11 4640 8006   Facsimile No.:    00 54 11 4640 8111   Attention:   
Nemesio Lozano Correa   Telephone No.:    00 54 11 4640 8258

 

  (b) Address for notices or communications to Dealer:

  Deutsche Bank AG, London Branch   c/o Deutsche Bank Securities Inc.   60 Wall
Street   New York, NY 10005   Attention:    Andrew Yaeger     Telephone No.:   
(212) 250-2717     Email:    andrew.yaeger@db.com  

With a copy to:

 

  Deutsche Bank AG, London Branch   c/o Deutsche Bank Securities Inc.   60 Wall
Street   New York, NY 10005   Attention:    Andrew Clark      Telephone No.:   
(212) 250-5143      Email:    andrew-w.clark@db.com   

 

16



--------------------------------------------------------------------------------

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”), dated as of
June 24, 2014, among Counterparty and Deutsche Bank Securities Inc., Goldman,
Sachs & Co. and J.P. Morgan Securities LLC, as representatives of the Initial
Purchasers party thereto (the “Initial Purchasers”), are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein. Counterparty
hereby further represents and warrants to Dealer on the date hereof and on and
as of the Premium Payment Date that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of (i) the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, (ii) any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or (iii) any agreement or instrument to which Counterparty (or any of
its subsidiaries) is a party or by which Counterparty (or any of its
subsidiaries) is bound or to which Counterparty (or any of its subsidiaries) is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument, except, in the case of clause (iii), to
the extent that such conflict, breach, default or lien would not reasonably be
expected to have a material adverse effect on Counterparty, the Transaction or
Dealer’s rights or obligations relating to the Transaction.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f) Counterparty is not, on the date hereof, aware of any material non-public
information with respect to Issuer or the Shares.

 

  (g) To the knowledge of Counterparty, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer owning or holding (however
defined) Shares; provided that Counterparty makes no representation or warranty
regarding any such requirement that is applicable generally to the ownership of
equity securities by Dealer solely as a result of it being a financial
institution or broker-dealer.

 

17



--------------------------------------------------------------------------------

  (h) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

  (i) Counterparty is not as of the Trade Date, and shall not be immediately
after giving effect to the transactions contemplated hereby, “insolvent” (as
such term is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)) and Counterparty would be able
to purchase 2,618,649 Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization.

 

  (j) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under ASC Topic 260,
Earnings Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480,
Distinguishing Liabilities from Equity and ASC Topic 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements),
or under any other relevant accounting guidance.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a), (b)(i) and (ii), and (c) of this Confirmation and, in respect of
Section 8(b)(iii), with respect to any agreement required to be filed as an
exhibit to Counterparty’s Annual Report on Form 10-K; provided that any such
opinion of counsel may contain customary exceptions and qualifications,
including, without limitation, exceptions and qualifications relating to
indemnification provisions. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
37.8 million (in the case of the first such notice) or (ii) thereafter more than
4.8 million less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and reasonable expenses (including reasonable attorney’s fees of one
outside counsel in each relevant jurisdiction), joint or several, which an
Indemnified Person may become subject to, in each case, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person in connection with Counterparty’s failure to provide
Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the reasonable fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any such proceeding
contemplated by this paragraph

 

18



--------------------------------------------------------------------------------

  that is effected without its written consent, but if settled with such consent
or if there be a final judgment for the plaintiff, Counterparty agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any such
proceeding contemplated by this paragraph that is pending or threatened in
respect of which any Indemnified Person is a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the third Exchange
Business Day immediately prior to the Premium Payment Date, engage in any such
distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction nor
making any election hereunder to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

  (B) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any reasonable
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;

 

  (C) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (D) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (E) Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (C) and (D) will not occur upon or after such transfer and assignment;
and

 

19



--------------------------------------------------------------------------------

  (F) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than Dealer’s
credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or Dealer’s ultimate parent, or (B) with Counterparty’s consent (such consent
not to be unreasonably withheld or delayed) to any other third party with
long-term issuer rating equal to or better than the lesser of (1) the credit
rating of Dealer at the time of such transfer or assignment and (2) A– by
Standard & Poor’s Ratings Services or its successor (“S&P”), or A3 by Moody’s
Investors Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Counterparty and Dealer; provided that any transfer or
assignment described in clause (A) or (B) above shall not result in a deemed
exchange by Counterparty within the meaning of Section 1001 of the Code; and
provided further that (x) Counterparty will not be required, as a result of such
transfer or assignment, to pay the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount, if
any, that Counterparty would have been required to pay Dealer in the absence of
such transfer or assignment and (y) Dealer shall cause the transferee or
assignee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Counterparty to permit
Counterparty to determine that events described in clause (x) of this proviso
will not occur upon or after such transfer and assignment. If at any time at
which (A) the Section 16 Percentage exceeds 9.0%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(l) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). Dealer shall notify Counterparty
of an Excess Ownership Position with respect to which it intends to seek a
transfer or assignment as soon as reasonably practicable after becoming aware of
such an Excess Ownership Position. The “Section 16 Percentage” as of any day is
the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and each person subject to aggregation of Shares
with Dealer under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder directly or indirectly beneficially own (as defined under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder)
and (B) the denominator of which is the number of Shares outstanding. The
“Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of

 

20



--------------------------------------------------------------------------------

  (1) the product of the Number of Options and the Option Entitlement and
(2) the aggregate number of Shares underlying any other call option transaction
sold by Dealer to Counterparty, and (B) the denominator of which is the number
of Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that would give rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or is reasonably
likely to result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty only to the extent of any such
performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares (or Share Termination Delivery Units) to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date or other date of delivery (a “Nominal
Settlement Date”), elect to deliver the Shares (or Share Termination Delivery
Units) on two or more dates (each, a “Staggered Settlement Date”), in each case
only to the extent reasonably necessary, as determined by Dealer in good faith,
to avoid an Excess Ownership Position, as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related Settlement Averaging Period,
if applicable) and the number of Shares (or Share Termination Delivery Units)
that it will deliver on each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares (or Share Termination Delivery Units) that
Dealer will deliver to Counterparty hereunder on all such Staggered Settlement
Dates will equal the number of Shares (or Share Termination Delivery Units) that
Dealer would otherwise be required to deliver on such Nominal Settlement Date;
and

 

  (iii) if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares (or Share
Termination Delivery Units) otherwise deliverable on such Nominal Settlement
Date will be allocated among such Staggered Settlement Dates as specified by
Dealer in the notice referred to in clause (i) above.

 

  (g) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent.

 

21



--------------------------------------------------------------------------------

  (h) Dividends. If at any time during the period from and including the third
Exchange Business Day immediately prior to the Premium Payment Date, to but
excluding the Expiration Date, (i) an ex-dividend date for a regular quarterly
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that dividend is less than the Regular Dividend on a per Share basis or (ii) if
no Ex-Dividend Date for a regular quarterly cash dividend occurs with respect to
the Shares in any quarterly dividend period of Counterparty, then the
Calculation Agent will adjust the Cap Price to preserve the fair value of the
Options to Dealer after taking into account such dividend or lack thereof.
“Regular Dividend” shall mean USD 0.166 per Share per quarter. Upon any
adjustment to the Initial Dividend Threshold (as defined in the Indenture) for
the Convertible Notes pursuant to the Indenture, the Calculation Agent will make
a corresponding adjustment to the Regular Dividend for the Transaction.

 

  (i) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which a Notice of Conversion that is effective as
to Counterparty has been delivered by the relevant converting Holder:

 

  (A) Counterparty shall, within five Scheduled Trading Days of the Conversion
Date (as used in this Section 9(i)(i), as defined in the Indenture) for such
Early Conversion, provide written notice (an “Early Conversion Notice”) to
Dealer specifying the number of Convertible Notes surrendered for conversion on
such Conversion Date (such Convertible Notes, the “Affected Convertible Notes”)
and the anticipated settlement date, and the giving of such Early Conversion
Notice shall constitute an Additional Termination Event as provided in this
clause (i);

 

  (B) upon receipt of any such Early Conversion Notice, Dealer shall designate
an Exchange Business Day as an Early Termination Date (which Exchange Business
Day shall be on or as promptly as reasonably practicable after the related
settlement date for such Affected Convertible Notes) with respect to the portion
of the Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible Notes
minus the “Affected Number of Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Affected Convertible Notes and
(y) the Number of Options as of the Conversion Date for such Early Conversion;

 

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this Section 9(i)(i) as if Counterparty were not the Affected Party)
(and, in determining the amount payable pursuant to Section 6 of the Agreement,
the Calculation Agent shall not take into account any adjustments to the
Conversion Rate pursuant to any Excluded Provision); provided that the amount
payable with respect to such termination shall not be greater than (1) the
Applicable Percentage, multiplied by (2) the Affected Number of Options,
multiplied by (x) the sum of (i) the amount of cash paid (if any) and (ii) the
number of Shares delivered (if any) to the Holder (as such term is defined in
the Indenture) of an Affected Convertible Note upon conversion of such Affected

 

22



--------------------------------------------------------------------------------

  Convertible Note, multiplied by the Applicable Limit Price on the settlement
date for the cash to be paid and/or Shares to be delivered pursuant to
Section 14.02(a) of the Indenture in respect of the Affected Convertible Notes,
minus (y) USD 1,000;

 

  (D) for the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and
(z) the corresponding Convertible Notes remain outstanding; and

 

  (E) the Transaction shall remain in full force and effect, except that, as of
the Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, if an
event of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture, and such event
of default results in the Convertible Notes becoming or being declared due and
payable pursuant to the Indenture, then such event of default shall constitute
an Additional Termination Event applicable to the Transaction and, with respect
to such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement (which Early Termination Date
shall be on or as promptly as reasonably practicable after Dealer becomes aware
of the occurrence of such acceleration).

 

  (iii) Notwithstanding anything to the contrary in this Confirmation, upon any
Make-Whole Conversion in respect of which a Notice of Conversion that is
effective as to Counterparty has been delivered by the relevant converting
Holder:

 

  (A) Counterparty shall, within five Scheduled Trading Days of the Conversion
Date (as used in this Section 9(i)(iii), as defined in the Indenture) for such
Make-Whole Conversion, provide written notice (a “Make-Whole Conversion Notice”)
to Dealer specifying the number of Convertible Notes surrendered for conversion
on such Conversion Date and the anticipated settlement date, and the giving of
such Early Conversion Notice shall constitute an Additional Termination Event as
provided in this clause (iii);

 

  (B) upon receipt of any such Make-Whole Conversion Notice, Dealer shall
designate an Exchange Business Day as an Early Termination Date (which Exchange
Business Day shall be on or as promptly as reasonably practicable after the
related settlement date for the Make-Whole Convertible Notes) with respect to
the portion of the Transaction corresponding to a number of Options (the
“Relevant Number of Options”) equal to the lesser of (x) the number of
Make-Whole Convertible Notes minus the “Relevant Number of Options” (as defined
in the Base Call Option Confirmation), if any, that relate to such Make-Whole
Convertible Notes and (y) the Number of Options as of the Conversion Date for
such Make-Whole Conversion;

 

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Relevant Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the

 

23



--------------------------------------------------------------------------------

  sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this Section 9(i)(iii) as if Counterparty were not the Affected
Party) (and, in determining the amount payable pursuant to Section 6 of the
Agreement, the Calculation Agent shall not take into account any adjustments to
the Conversion Rate pursuant to any Excluded Provision), provided that the
amount payable with respect to such termination shall not be greater than
(x) the Applicable Percentage, multiplied by (y) the Relevant Number of Options,
multiplied by (z) the excess of (I) the Conversion Rate (as defined in the
Indenture after taking into account any adjustments thereto pursuant to
Section 14.03 of the Indenture), multiplied by the Applicable Limit Price on the
settlement date for the cash to be paid and/or Shares to be delivered pursuant
to Section 14.02(a) of the Indenture in respect of the Make-Whole Conversion
over (II) USD 1,000;

 

  (D) for the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Make-Whole Conversion and
any conversions, adjustments, agreements, payments, deliveries or acquisitions
by or on behalf of Counterparty leading thereto had not occurred, (y) no
adjustments to the Conversion Rate have occurred pursuant to any Excluded
Provision and (z) the corresponding Convertible Notes remain outstanding; and

 

  (E) the Transaction shall remain in full force and effect, except that, as of
the Conversion Date for such Make-Whole Conversion, the Number of Options shall
be reduced by the Relevant Number of Options.

 

  (iv)

Promptly (but in any event within five Scheduled Trading Days) following any
Repurchase Event (as defined below), Counterparty may notify Dealer of such
Repurchase Event and the aggregate principal amount of Convertible Notes subject
to such Repurchase Event (any such notice, a “Convertible Notes Repurchase
Notice”); provided that any such Convertible Notes Repurchase Notice shall
contain an acknowledgment by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of such
Repurchase Event and the delivery of such Convertible Notes Repurchase Notice.
The receipt by Dealer from Counterparty of any Convertible Notes Repurchase
Notice shall constitute an Additional Termination Event as provided in this
Section 9(i)(iv). Upon receipt of any such Convertible Notes Repurchase Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Convertible Notes Repurchase Notice (which Exchange Business Day shall be on or
as promptly as reasonably practicable after the related settlement date for the
relevant Repurchase Event) as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Repurchase
Options”) equal to the lesser of (A) (x) the aggregate principal amount of such
Convertible Notes specified in such Convertible Notes Repurchase Notice, divided
by USD 1,000, minus (y) the number of Repurchase Options (as defined in the Base
Call Option Confirmation), if any, that relate to such Convertible Notes, and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repurchase Options. Any payment hereunder with respect to such
termination (the “Repurchase Unwind Payment”) shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this Section 9(i)(iv) as if Counterparty was

 

24



--------------------------------------------------------------------------------

  not the Affected Party). “Repurchase Event” means that (i) any Convertible
Notes are repurchased (whether pursuant to Section 15.02 of the Indenture or
otherwise) by Counterparty or any of its subsidiaries, (ii) any Convertible
Notes are delivered to Counterparty in exchange for delivery of any property or
assets of Counterparty or any of its subsidiaries (howsoever described),
(iii) any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (other than upon acceleration of the
Convertible Notes described in Section 9(i)(ii)), or (iv) any Convertible Notes
are exchanged by or for the benefit of the Holders (as defined in the Indenture)
thereof for any other securities of Counterparty or any of its Affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that any conversion of Convertible Notes
pursuant to the terms of the Indenture shall not constitute a Repurchase Event.

 

  (j) Amendments to Equity Definitions. Section 12.9(b)(i) of the Equity
Definitions is hereby amended by adding the language “, provided that
Counterparty (as such term is defined in the Confirmation) may not elect to
terminate the Transaction unless concurrently with electing to terminate the
Transaction, it represents and warrants to Dealer (as such term is defined in
the Confirmation) that it is not aware of any material non-public information
with respect to Issuer “or the Shares” at the end of the final sentence thereof.

 

  (k) No Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under the Transaction against any obligation
such other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 

  (l) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event that is
within Counterparty’s control, or (iii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

 

25



--------------------------------------------------------------------------------

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent. If such Naturalization, Insolvency or
Merger Event involves a choice of Exchange Property to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (m)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has

 

26



--------------------------------------------------------------------------------

  represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into the Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (n) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on the advice of counsel, the Shares
(“Hedge Shares”) acquired by Dealer for the purpose of hedging its obligations
pursuant to the Transaction cannot be sold in the public market by Dealer
without registration under the Securities Act, Counterparty shall, at its
election, either (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering of a substantially
similar size; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of a
substantially similar size, in form and substance reasonably satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the Relevant Price on such Exchange Business
Days, and in the amounts, reasonably requested by Dealer.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its commercially
reasonable judgment and, in respect of clause (ii) below, based on the advice of
counsel, that such action is reasonably necessary or advisable (i) to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions (but only if there is a material decrease in liquidity
relative to Dealer’s expectations on the Trade Date) or (ii) to enable Dealer to
effect transactions in Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal or
regulatory requirements, requirements of self-regulatory organizations with
jurisdiction over Dealer or its affiliates, or related policies and procedures
adopted in good faith by Dealer (so long as such policies and procedures would
generally be applicable to counterparties similar to Counterparty and
transactions similar to the Transaction); provided that no such Valid Day or
other date of valuation, payment or delivery may be postponed or added more than
50 Valid Days after the original Valid Day or other date of valuation, payment
or delivery, as the case may be.

 

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

27



--------------------------------------------------------------------------------

  (r) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

  (s) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have affirmatively elected to receive upon consummation of such Merger
Event or (y) if no holders of Shares affirmatively make such election, the types
and amounts of consideration actually received by holders of Shares (the date of
such notification, the “Consideration Notification Date”); provided that in no
event shall the Consideration Notification Date be later than the date on which
such Merger Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event or Merger Event, Counterparty shall give
Dealer written notice of the details of such adjustment.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from a Change in Law, a Hedging
Disruption, an Excess Ownership Position or an Illegality (as defined in the
Agreement)).

 

  (u) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (v)

Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from, and agrees not to make any claim against the other party with

 

28



--------------------------------------------------------------------------------

  respect to, any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Each of Dealer and Counterparty represents and
acknowledges to the other that, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

  (w) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (x) Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for the purpose of
adjusting the Cap Price, the terms “Potential Adjustment Event,” “Merger Event”
and “Tender Offer” shall each have the meanings assigned to such term in the
Equity Definitions (as amended by “Tender Offers” in Section 3 above, Section
9(y) and Section 9(z)), and upon the occurrence of a Merger Date, the occurrence
of a Tender Offer Date, or the declaration by Counterparty of the terms of any
Potential Adjustment Event, respectively, as such terms are defined in the
Equity Definitions (as amended by “Tender Offers” in Section 3 above, Section
9(y) and Section 9(z)), the Calculation Agent shall adjust the Cap Price to
preserve the fair value of the Options to Dealer; provided that in no event
shall the Cap Price be less than the Strike Price; and provided further that any
adjustment to the Cap Price made pursuant to this Section 9(x) shall be made
without duplication of any other adjustment or determination hereunder
(including, for the avoidance of doubt, adjustments or determinations made in
accordance with “Method of Adjustment,” “Consequences of Merger Events / Tender
Offers” and “Announcement Event” in Section 3 above).

 

  (y) Amendments to the Equity Definitions:

 

  (i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Options” at the end of the sentence.

 

  (ii) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “a material” in the
fifth line thereof, (x) adding the phrase “or Options” after the words “the
relevant Shares” in the same sentence, (y) replacing the words “diluting or
concentrative” in the sixth to last line thereof with the word “material” and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, other than in the case of a Share split,
reverse Share split or equivalent transaction, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

  (iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
(x) inserting the word “corporate” immediately prior to the word “event” and
(y) deleting the words “a diluting or concentrative” and replacing them with the
words “a material”; and adding the phrase “or Options” at the end of the
sentence.

 

  (z) Restrictions on Adjustments. Notwithstanding anything to the contrary in
the Equity Definitions or this Confirmation, none of the following events will
constitute a Potential Adjustment Event, Merger Event or Tender Offer (as such
terms are defined in the Equity Definitions, as amended by this Confirmation),
and no adjustment will be made to the Transaction in connection with any such
event pursuant to the Equity Definitions (as amended by this Confirmation) or
otherwise:

 

  (i) the issuance of any Shares pursuant to any present or future plan
providing for the reinvestment of dividends or interest payable on securities of
Counterparty and the investment of additional optional amounts in Shares under
any plan;

 

29



--------------------------------------------------------------------------------

  (ii) the issuance of any Shares or options or rights to purchase Shares
pursuant to any present or future employee, director or consultant benefit plan
or program of or assumed by Counterparty or any of its subsidiaries;

 

  (iii) the repurchase by Counterparty of Shares pursuant to an open-market
Share repurchase program or other buy-back transaction that is not a tender
offer or exchange offer;

 

  (iv) the issuance of any Shares pursuant to any right, option, warrant or
exercisable, exchangeable or convertible security not described in clauses
(i) through (iii) above and outstanding as of the Trade Date; or

 

  (v) solely for a change in the par value of the Shares.

 

  (aa) Delivery of Tax Certificates. On or prior to the Trade Date and at any
other time reasonably requested by Dealer, Counterparty shall have delivered to
Dealer a properly completed Internal Revenue Service Form W-9. On or prior to
the Trade Date and at any other time reasonably requested by Counterparty,
Dealer shall have delivered to Counterparty a properly completed, as applicable
(i) Internal Revenue Service Form W-9 or Internal Revenue Service Form W-8ECI or
(ii) (A) Internal Revenue Service Form W-8IMY along with a withholding statement
and (B) attached Internal Revenue Service Form W-9 or Internal Revenue Service
Form W-8ECI.

 

  (bb) FATCA. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
and “Tax”, as used in any representation being made for the purpose of
Section 3(e) of the Agreement, shall not include any U.S. federal withholding
tax imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (cc) 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section 9(cc)
(and references to “such party’s Adherence Letter” and “its Adherence Letter”
shall be read accordingly), (ii) references to “adheres to the Protocol” shall
be deemed to be “enters into this Agreement”, (iii) references to “Protocol
Covered Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this Section 9(cc):

 

  (i) Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity;

 

  (ii) The Local Business Days for such purposes in relation to Dealer are
London, New York, Tokyo and Singapore, and in relation to Counterparty are New
York and Buenos Aires;

 

  (iii) The following are the applicable email addresses.

 

30



--------------------------------------------------------------------------------

Portfolio Data:    Dealer: collateral.disputes@db.com    Counterparty:
jcimach@mercadolibre.com Notice of discrepancy:    Dealer:
collateral.disputes@db.com    Counterparty: jcimach@mercadolibre.com Dispute
Notice:    Dealer: collateral.disputes@db.com    Counterparty:
jcimach@mercadolibre.com

 

  (dd) NFC Representation. For these purposes, Dealer may treat Counterparty as
a third country entity that would be a non-financial counterparty if
Counterparty were an EU entity.

 

31



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Dealer will make the time of execution of the Transaction available
upon request.

 

DEUTSCHE BANK AG, LONDON BRANCH By:  

/s/ Michael Sanderson

Name:   Michael Sanderson Title:   Attorney in Fact By:  

/s/ Andrew Yaeger

Name:   Andrew Yaeger Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

 

By:  

/s/ Michael Sanderson

Name:   Michael Sanderson Title:   Managing Director By:  

/s/ Andrew Yaeger

Name:   Andrew Yaeger Title:   Managing Director

Accepted and confirmed

as of the Trade Date:

 

MERCADOLIBRE, INC. By:  

/s/ Pedro Arnt

Authorized Signatory Name: Pedro Arnt

Signature Page to Additional Capped Call Confirmation – Deutsche Bank